r




                                    In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District
                                                                               2015 HAY J 8 Pil

                                    San Antonio Texas Bexar County

                                                                                               {
Maryann Castro


v.




Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-OO785-CV


                                                                Trial Court Case 2011 -CI-15957


MOTION TO GRANT APPELLANT RELIEF AND PUNITIVE DAMAGES WHO IS THE WRONGED SPOUSE




TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL


Appellant Maryann Castro the wronged Spouse in the Agreement for final Divorce is praying the Court

grants her the following she did not give her rights away they were taken from her by fraud from the
other party Counsel Joseph Appelt and Appellee Manuel Castro.


Johnson Control retirement 11,000 to be applied to Appellant Maryann Castro cost of living unpaid
mortgage BSl in the Atascosa County area where her homestead is at 1501 Olive Appellant Maryann
Castro was awarded the martial property Appellee Manuel Castro did not support her by paying the
home mortgage instead put the home in active bankruptcy and did not tell the Court Judge or

Appellant Maryann Castro he risked Appellant Maryann Castro interest in the Community to

foreclosure Jan 6,2015 costing Appellant Maryann Castro 3500 to retain Matthew Obremier to secure
the martial home for Appellant Maryann Castro


Appellee Manuel Castro owes the home mortgage. Twyman, 655 specific property wrongfully
Conveyed,.5.W.2D AT 625, Or to obtain a greater share of the Community estate upon divorce, in Belz

V, Belz, 667 S.W.d 240 order to Compensate the wronged spouse(Tex App.Dallas 1984, wir ref d

spouse for his or her lost interest in the n.r.e} Community estate. In the context a divorce and
property division, fraud on the Community is a wrong by one.


99 subaru wagon, Keogh plan pension martial assets hidden from Appellant MaryAnn Castro not even
in the Agreement for final divorce Counsel Joseph Appelt hid these Assets from Appellant MaryAnn
Castro. Spousal Support 1500 to be divided monthly and paid weekly payroll deduction enforcement

is needed Appellant Maryann Castro is disabled and did not give up her right to spousal support
Counsel Joseph Appelt wrote No Spousal Support after signatures were signed off without the

permission of Appellant Maryann Castro another fraud ,misconduct by Counsel Joseph Appelt.
Void refinance and selling Community due to overvalue Community .Bankruptcy filed by Appellee
Manuel Castro not paying the Home Mortgage using the Community Funds to pay for his extra martial

affair with non-spouse Mistress Christina Pacheco causing injury to Appellant Maryann Castro


Relief from 40,000 there is no equity Community Was Overvalued and was not being paid by Appellee
Manuel Castro. Award the Community to Appellant MaryAnn Castro who prevented foreclosure.
Order to enforce repayment to Appellee Manuei Castro for nonpayment of mortgage, insurance,
insurance to be paid to Appellant Maryann Castro who is trying to do right with the mortgage
Company BSI Appellee Manuel Castro was not paying the mortgage.


Attorney fees Appellant MaryAnn Castro has been spent in almost 4 years Appellant MaryAnn Castro
was wronged when Appellee Manuel Castro conspired to Commit Fraud on the Community by
overvaluing with a Realtors Opinion. And Appellee Manuel Castro had a fiduciary duty to Appellant
Maryann Castro Appellee Manuel Castro on or about July 4, 2011 abandoned his home at 1501 Olive
to appellant Maryann Castro he took residence at 624 W .Goodwin Pleasanton Texas with his mistress
non-spouse Christina Pacheco who aided him to Commit fraud against Appellant Maryann Castro to

harm her nearly losing her home to foreclosure on Jan 6, 2015.


Appellant Maryann Castro prays for Justice she has suffered and was harmed personally emotionally
financially Appellee Manuel Castro mistress Christina Pacheco committed fraud on Appellant
MaryAnn Castro homestead 1501 Olive with the aide of Appellee Manuel Castro.


Appellant Maryann Castro was harassed jailed wrongfully by Appellee Manuel Castro mistress charges

were dismissed in Atascosa County the non-spouse Mistress Christina Pacheco was using the
Pleasanton Police to harass her bully her even almost nearly shooting her at her residence a complaint
has been filed and the harassment stopped as charges were dismissed her husband signed a
statement she knew the officers to cause personal injury job loss against Appellant Maryann Castro
who is seeking damages in Appeals Court. Schlueter V.Schlueter 975 S.W. 2D 584(tex 1998)


          Maryann Castro prays for Justiceand relief


Appellant Maryann Castro pro-se


1501 Olive


Jourdanton Texas 78026


Pacattitude2014i® omail.com


830-496-0133       ^-, jjjjj         S ] I 9 / 1* I S